Title: Editorial Note
From: 
To: 


       Josiah Marshall had lived in Plympton from 1747 until 1753, and had then spent five years at Middleboro as master of the grammar school. In 1758 he returned to Plympton, but in either 1760 or 1762 moved again, to teach school at Pembroke. According to his own testimony, he remained in the latter town for two years and two months. His next stop cannot be determined with certainty, but at some point in his wanderings he was warned and removed from Plympton. It was Plympton, however, which petitioned the Plymouth County Court of General Sessions in July 1766 for a determination of his status. Since such petitions were usually brought by the town in which a pauper was actually residing, it is probable that Marshall went from Pembroke to Middleboro and was removed from the latter town to Plympton, and that his removal from Plympton had occurred earlier in his career. It is also possible that he went from Pembroke to Plympton and that Plympton then removed him, subsequently petitioning to recover its charges for the period prior to his departure.
       Whatever the facts, the case was tried at the October 1766 Sessions, with Adams as counsel for Middleboro and Paine apparently arguing for Plympton. According to their minutes (Documents I, II), the principal issue was the validity of Marshall’s removal from Plympton. Adams argued against both the warrant of warning and the warrant to remove. Against the former he raised a series of formal objections, including the failure of the selectmen to make return of the warning to the clerk of the Court of General Sessions within the time required by statute. He also attacked the removal warrant on formal grounds and raised an issue that was to be important in later cases (No. 26, No. 27), that the justice who issued it was an inhabitant of Plympton, and so interested in the outcome. The court ruled in favor of Middleboro, according to Adams’ account, because of the lack of a timely return to the warrant of warning.
      